FILED
                              NOT FOR PUBLICATION                           APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN MARIN COLCHADO; SUSANA                       No. 10-71722
MARIN,
                                                  Agency Nos. A095-002-041
               Petitioners,                                   A095-002-042

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Juan Marin Colchado and Susana Marin, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings based on ineffective




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo claims of

due process violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen. Petitioners’ evidence is not sufficient to show that the alleged ineffective

assistance of counsel may have affected the outcome of their proceedings. See

Iturribarria v. INS, 321 F.3d 889, 901-02 (9th Cir. 2003) (requiring prejudice to

prevail on ineffective assistance claim). In addition, petitioners cannot establish

ineffective assistance based on the actions leading to the institution of their

removal proceedings. See Lara-Torres v. Ashcroft, 383 F.3d 968, 973-75 (9th Cir.

2004), amended by 404 F.3d 1105 (9th Cir. 2005) (no ineffective assistance where

representative’s incorrect advice led to issuance of Notice to Appear and petitioner

was ineligible for relief).

       PETITION FOR REVIEW DENIED.